Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lyle Kimms on 3/4/2021.

The application has been amended as follows: 

In claim 1, line 8, please add “and” after “;”.
In claim 1, line 15, please change “the input image to the discriminator” to “the input image and the granularity selected by the selection task to the discriminator”.
In claim 10, line 1, please change “wherein the identification task” to 
“wherein: 
the plurality of tasks include a learning task that performs the learning of the discriminator, and
the identification task”
In claim 13, line 2, please change “the image feature” to “an image feature”.
In claim 14, line 3, please change “the image feature” to “the image feature of the input image”.
In claim 17, the last line, please change “an image feature of the input image to the discriminator” to “an image feature of the input image and the selected granularity to the discriminator”.’
In claim 19, the last line, please change “an image feature of the input image to the discriminator” to “an image feature of the input image and the selected granularity to the discriminator”.
In claim 21, line 3, please change “learning of the discriminator” to “the learning of the discriminator”.
In claim 21, line 7, please change “the evaluation” to “evaluation”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 17 and 19 contain allowable subject matter regarding the discriminator that undergoes learning based on image feature of a first image to preform class identification at each of a plurality of granularities, wherein the granularities are as claimed, and acquiring an input image, selecting based on image information of the input image, a granularity used for class identification of the input image from the plurality of granularities and an identification task, based on an output obtained by inputting an image feature of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/4/2021